Citation Nr: 1024191	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture and dislocation, right ankle, with hardware and 
post-traumatic arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the left heel, secondary to the service-
connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2005 and 
June 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas in which, respectively, an 
increased evaluation for status post fracture and 
dislocation, right ankle, with hardware and post-traumatic 
arthritis was denied, and in which service connection for 
plantar fasciitis, left heel, as secondary to the service-
connected right ankle disability was granted and evaluated as 
noncompensable, effective in September 2008.  The Veteran 
appealed the evaluation assigned his left ankle disability.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file.  

The Board observes that the June 2009 VA examination report 
documents additional right foot disabilities that the VA 
examiner opined were associated with the service-connected 
right ankle disability, although the examiner opined that the 
right ankle pathology itself remained unchanged from 
previous, June 2008, examination.  The additional right foot 
disabilities are (1) right talocalcaneal capsulitis without 
evidence of osteoarthritis of the talocalcaneal articulation, 
which the examiner opined is at least as likely as not 
secondary to limitations and problems in the more proximal 
articulation/adjacent articulation, i.e., the right ankle 
joint; (2) right posterior tibial neuritis and neuropraxia, 
which the examiner observed is associated with the patient's 
ongoing use of his ankle-foot orthosis and is conceivably 
aggravated by mild swelling at the level of the right foot; 
and (3) onychomycosis of the right foot, advanced compared to 
the relatively unaffected left foot, which the examiner 
opined is at least as likely as not aggravated by the 
abnormal mechanics of the right foot and ankle.  The Board 
observes that under certain circumstances, examination or 
hospitalization reports may be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law, if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157 (2009).  As the 
VA examination report may constitute an informal claim for 
service connection for additional right foot disabilities, 
the matter is referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2010 hearing, the Veteran testified that he 
believed his left heel disability had worsened since his last 
VA examination.  He testified his right ankle disability had 
been consistent except for symptoms of numbness that he had 
noticed.  He stated he had received treatment from VA for 
both conditions every three to six months.

Review of the record shows that the most recent VA 
examination conducted was in June 2009, for the purposes of 
evaluating the right foot injury and determining whether or 
not the Veteran's left foot plantar fasciitis was secondary 
to the right ankle injury, which had originally been 
sustained playing softball in 1980 during the Veteran's 
active service and had been treated with an open reduction 
internal fixation.  The most recent VA treatment records 
present in the claims file are dated in June 2009.  

Remand is required to obtain additional VA treatment records, 
and to afford the Veteran additional VA examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  See also McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran is competent to say his left 
heel disability has worsened in severity.  

In addition, the Board observes that the Veteran has reported 
symptoms associated with his service connection right ankle 
disability.  Separate, compensable evaluations may be 
afforded for distinct disabilities resulting from the same 
injury as long the symptomatology for one condition is not 
duplicative of or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).  The RO has not yet had an opportunity to adjudicate 
whether or not a separate disability rating for neurological 
manifestations associated with the Veteran's service-
connected right ankle disability is appropriate and, if so, 
to evaluate the severity of the impairment caused.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA records 
of which the RO has notice have been 
obtained.  Specifically, all treatment 
records from VA Medical Center (VAMC) in 
San Antonio, Texas, and any other VAMC 
the Veteran may identify, from June 2009 
to the present that are not already of 
record must be obtained.

2.  Schedule the Veteran for appropriate 
neurological, orthopedic, and skin 
examinations to determine the nature and 
extent of his service-connected right 
ankle and left heel disabilities.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
All reported symptoms and observed 
pathology attributed to the service 
connected right ankle and left must be 
fully described and appropriate range of 
motion testing should be conducted.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for an increased 
evaluation for status post fracture and 
dislocation, right ankle, with hardware 
and post-traumatic arthritis, and an 
initial compensable evaluation for 
plantar fasciitis of the left heel, 
secondary to the service-connected right 
ankle disability, with application of all 
appropriate laws and regulations, 
including Esteban, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

